Citation Nr: 0518075	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-30 540	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the feet.  

2.  Entitlement to service connection for loss of four bottom 
teeth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1941 to September 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was transferred to the Reno, Nevada 
RO.  In May 2005, the veteran testified before the 
undersigned at the Las Vegas, Nevada RO, at a Travel Board 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had service in the European Theatre during World 
War II.  He participated in the combat campaigns in Normandy, 
Northern France, Central Europe, Rhineland, and the Ardennes.  
For this service, he was awarded the Bronze Star Medal; 
Distinguished Unit Badge; American Defense Service Medal; 
American Theater Service Medal; European African Middle 
Eastern Service Medal with 4 Bronze Stars, and 1 Bronze 
Arrowhead.  A service document shows that the veteran came 
under enemy fire during his service.  In light of the 
foregoing, the Board therefore finds that he was in combat.  
The Board additionally noted that the Cleveland, Ohio RO 
previously accepted the veteran's current hearing loss as 
being combat related.  

Where a combat wartime veteran alleges he suffers disability 
due to an injury incurred in service, 38 U.S.C.A. § 1154(b) 
must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  In this case, 38 U.S.C.A. 
§ 1154(b) is for application as the veteran served in combat 
and asserts that he suffered cold injury to the feet and 
dental trauma to four bottom teeth during combat.  38 
U.S.C.A. § 1154 makes it clear that special considerations 
attend the cases of combat veterans.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  See 
Caluza.  In Collette, the United States Court of Appeals 
(Court) articulated a three-step sequential analysis to be 
performed when a combat veteran seeks benefits under the 
method of proof provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

Here, the veteran has submitted his own testimony as lay 
evidence.  He is credible to state that four teeth were 
knocked loose and that he was exposed to cold temperatures.  

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service-
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.  

The veteran's report of being hit by a rifle butt during 
combat training and maneuvers is consistent with his service.  
In addition, he was in areas where there were cold 
temperatures.  

In the third step under Collette, VA is to weigh evidence 
contrary to that which established the presumption of service 
connection.  If the VA meets its burden of presenting "clear 
and convincing evidence to the contrary," the presumption of 
service connection is then rebutted.  In addition, 38 C.F.R. 
§ 1154(b) does not obviate the requirement that there be 
competent evidence of current disability as well as competent 
evidence of a causal relationship between his current 
condition and his military service.  Wade v. West, 11 Vet. 
App. 302 (1999).  The Board notes that with regard to his 
teeth, service connection may be awarded for compensation 
purposes or for dental treatment purposes.  The veteran must 
have sustained a combat wound or other service trauma to be 
entitled to service connection for a tooth.  38 U.S.C.A. § 
1712; 38 C.F.R. § 3.381(b).

The veteran has submitted private medical evidence dated in 
2003 showing vascular deficiencies in his lower extremities.  
VA records in 2003 show that the veteran has been seen for a 
partial denture for his teeth.  

In this case, in compliance with the duty to assist, the 
Board finds that the veteran should be afforded a VA 
examination(s) to include vascular and dental evaluations.  
The examiner(s) should be requested to determine if the 
veteran currently has residuals of a cold injury to the feet 
and, if so, if they are related to inservice cold exposure.  
The examiner(s) should be requested to determine if the 
veteran has four missing bottom teeth, and, if so, if the 
residuals are consistent with the teeth being knocked loose 
during service.  

In addition, during his personal hearing, the veteran's 
representative made reference to a compensation and pension 
examination that was scheduled, but was inadequate for 
evaluation of cold injuries.  There is no report of 
examination in the claims file nor is an examination 
referenced in the statement of the case.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AOJ should determine if the veteran 
has been afforded a compensation and pension 
examination.  If so, the report of 
examination should be associated with the 
claims file.  

2.  The veteran should be afforded a VA 
examination(s) to include vascular and dental 
evaluations.  The examiner(s) should be 
requested to determine if the veteran 
currently has residuals of a cold injury to 
the feet and, if so, if they are related to 
inservice cold exposure.  The examiner(s) 
should be requested to determine if the 
veteran has four missing bottom teeth, and, 
if so, if the residuals are consistent with 
the teeth being knocked loose during service.  
The rationale should be provided.  

3.  The AOJ should then readjudicate the 
claims on appeal.  If any issue remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case.  Thereafter, the case 
should be returned to the Board after 
compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


